             Case 1:20-cv-02196-RC Document 9 Filed 02/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                  )
                                                  )
AIVARS LEMBERGS                                   )
                                                  )
                               Plaintiff,         )
                                                  )
               v.                                 )        Civil Action No. 20-cv-02196 (RC)
                                                  )
ANDREA M. GACKI, in her official capacity as )
Director of the Office of Foreign Assets Control, )
and THE UNITED STATES DEPARTMENT                  )
OF THE TREASURY, OFFICE OF FOREIGN                )
ASSETS CONTROL,                                   )
                                                  )
                               Defendants.        )
__________________________________________)

                           JOINT STIPULATION OF DISMISSAL

       It is hereby stipulated and agreed by and between the parties, pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), that the above-captioned action shall be dismissed without

prejudice.



Dated: February 12, 2021                            Respectfully submitted,


                                                    Erich C. Ferrari, Esq.
                                                    Ferrari & Associates, P.C.
                                                    1455 Pennsylvania Ave., NW
                                                    Suite 400
                                                    Washington, D.C. 20004
                                                    Telephone: (202) 280-6370
                                                    Fax: (877) 448-4885
                                                    Email: ferrari@falawpc.com
                                                    DC Bar No. 978253

                                                    Counsel for Plaintiff
Case 1:20-cv-02196-RC Document 9 Filed 02/12/21 Page 2 of 2




                                         /s/
                          Antonia Konkoly
                          Trial Attorney
                          U.S. Department of Justice
                          Civil Division, Federal Programs Branch
                          1100 L Street NW
                          Washington, DC 20005
                          (202) 514-2395 (direct)
                          (202) 616-8470
                          antonia.konkoly@usdoj.gov

                          Counsel for Defendants




                            2
